

117 HR 239 : Equal Access to Contraception for Veterans Act
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 239IN THE SENATE OF THE UNITED STATESJuly 12, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to provide for limitations on copayments for contraception furnished by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Equal Access to Contraception for Veterans Act.2.Limitation on copayments for contraceptionSection 1722A(a)(2) of title 38, United States Code, is amended—(1)by striking to pay and all that follows through the period and inserting to pay—; and(2)by adding at the end the following new subparagraphs:(A)an amount in excess of the cost to the Secretary for medication described in paragraph (1); or(B)an amount for any contraceptive item for which coverage under health insurance coverage is required without the imposition of any cost-sharing requirement pursuant to section 2713(a)(4) of the Public Health Service Act (42 U.S.C. 300gg–13(a)(4))..Passed the House of Representatives June 24, 2021.Cheryl L. Johnson,Clerk